Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states in line 10 “the beam generation apparatus” and line 16 states “a beam generation apparatus”. Line 10 should state “a beam generation apparatus” and line 16 should state “the beam generation apparatus”. Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 states “the optical switching apparatus further comprises a third optical switch”. Claim 6 depends on claim 1 which only states “a first optical switch”. There is no “second” optical switch in claim 1 in order for a “third” optical switch in dependent claim 6 to follow. Claim 2 on the other hand states “a second optical switch”. The applicant is requested to either correct the limitations within claim 6 or change the dependency of claim 6 in order to overcome the current 112b rejection.

Claim 16 states “the optical switching apparatus further comprises a third optical switch”. Claim 16 depends on claim 11 which only states “a first optical switch”. There is no “second” optical switch in claim 11 in order for a “third” optical switch in dependent claim 16 to follow. Claim 12 on the other hand states “a second optical switch”. The applicant is requested to either correct the limitations within claim 16 or change the dependency of claim 16 in order to overcome the current 112b rejection.
Claim 17 is also rejected via dependency on claim 16.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim 1 and intervening claim 6, but would be allowable after overcoming the 112b rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note: if the dependency of claim 6 is changed to claim 2, the allowable claim would have intervening claims 6 and 2.
Claims 17 and 18-19 are objected to as being dependent upon a rejected base claim 11 and intervening claim 16 for claim 17, but, for claim 17, would be allowable after overcoming the 112b rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note: if the dependency of claim 16 is changed to claim 12, the allowable claim would have intervening claims 16 and 12. Claims 18-19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 9-11, 14, 15 and 20 and is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takita (US 2009/0274459).
Regarding claim 1, Takita teaches an optical switching apparatus (Fig. 1), comprising: a first optical switch (Fig. 1, switch 102), 5L first wavelength division multiplexers/demultiplexers (Fig. 1, L first wavelength mux/demux 1) and L second wavelength division multiplexers/demultiplexers (Fig. 1, L second wavelength mux/demux 3) connected to the first optical switch (Fig. 1, mux/demux 1 and 3 connected to switch 102), and L is a positive integer; the L first wavelength division multiplexers/demultiplexers and the L second wavelength division multiplexers/demultiplexers each comprise a plurality of multiplexing ports and a plurality of demultiplexing ports (Fig. 1, mux/demux 1 and mux/demux 3 comprises multiple mux and demux ports); 10one first port of the plurality of multiplexing ports of the first wavelength division multiplexer/demultiplexer is a signal light port (Fig. 1, first port coupled to path 121), a remaining multiplexing port is connected to the beam generation apparatus (Fig. 1, remaining port coupled to beam generation apparatus 4; paragraph [0104], The L-band multi-wavelength light source 4 may be configured to have one of the structures illustrated in FIGS. 2A through 2C), and the plurality of demultiplexing ports of the first wavelength division multiplexer/demultiplexer are connected to the first optical switch (Fig. 1, output from mux/demux 1 coupled to input port 102a of optical switch 102); one of the plurality of multiplexing ports of the second wavelength division 15multiplexer/demultiplexer is a signal light port (Fig. 1, mux/demux 3 port coupled to path 122), a remaining multiplexing port is connected to a detection apparatus (Fig. 1, mux/demux 3 port coupled to detection apparatus 8+9), and the plurality of demultiplexing ports of the second wavelength division multiplexer/demultiplexer are connected to the first optical switch (Fig. 1, output end 102b of optical switch 102 coupled to mux/demux 3); a beam generation apparatus connected to the L first wavelength division multiplexers/demultiplexers (paragraph [0104], The L-band multi-wavelength light source 4 may be configured to have one of the structures illustrated in FIGS. 2A through 2C), the beam generation apparatus configured to input first laser light to 20a multiplexing port other than a signal light port in a plurality of multiplexing ports of any first wavelength division multiplexer/demultiplexer (Fig. 1, beam generation apparatus comprising lasers 4 input first laser light to port of mux/demux 1, other than port coupled to path 121); the detection apparatus (Fig. 1, detection apparatus 8+9) is connected to the L second wavelength division multiplexers/demultiplexers (Fig. 1, detection apparatus 8+9 coupled to the mux/demuxs 3) and is configured to obtain an output power value of the first laser light (paragraph [0126], The optical spectrum analyzer 9 functions as an output reference optical monitor that monitors reference light input from the L-band multi-wavelength light source 4 through the optical matrix switch 102).  
10Regarding claim 4, Takita teaches the apparatus according to claim 1, wherein Takita teaches the beam generation apparatus comprises a plurality of first tunable lasers (Fig. 1, two multi wavelength sources 4), and each first tunable laser in the plurality of first tunable lasers is connected to one multiplexing port other than the signal light port of each of the L first wavelength division multiplexers/demultiplexers (Fig. 1, a respective multi wavelength source 4 coupled to port of mux/demux 1 other than signal light port coupled to path 121).  
15Regarding claim 5, Takita teaches the apparatus according to claim 4, wherein the detection apparatus comprises a plurality of detectors (Fig. 1 shows the optical spectrum analyzer comprising detectors; paragraph [0047], FIGS. 4A and 4B are diagrams illustrating an optical spectrum analyzer; Fig. 4A, plurality of detectors 9b), and each detector is connected to one multiplexing port other than the signal light port of each of the L second wavelength division multiplexers/demultiplexers (paragraph [0127], photo diodes 9b-1 through 9b-n that monitor the power of each reference light component that is reference light component at the AWG 9a wavelength division demultiplexed).  
Regarding claim 9, Takita teaches the apparatus according to claim 1, wherein the first optical switch further comprises M first tributary ports (Fig. 1, M first tributary ports of switch 102 coupled to coupled to couplers 115), and the optical switching apparatus comprises a multi-wavelength laser source, wherein a plurality of output ports of the multi-wavelength laser source are respectively connected to the M first tributary ports (shown below).  

    PNG
    media_image1.png
    306
    546
    media_image1.png
    Greyscale

Regarding claim 10, Takita teaches the apparatus according to claim 1, wherein the apparatus further comprises: a processor connected to an output port of the detection apparatus, and configured to: obtain an output power of the laser light (paragraph [0126], The optical spectrum analyzer 9 functions as an output reference optical monitor that monitors reference light input from the L-band multi-wavelength light source 4 through the optical matrix switch 102); and determine an insertion loss of the first optical switch based on the output power and an input 15power (paragraph [0117], subtracting the inherent loss at the optical matrix switch 102 (insertion loss determination) and the wavelength division multiplexing portion 103 from the monitor result).  
Regarding claim 11, Takita teaches a power calculation method for an optical switching apparatus (using Fig. 1), the method comprising: inputting, by a beam generation apparatus (Fig. 1, beam generation apparatus 4), first laser light to a multiplexing port other than a signal light port in a plurality of multiplexing ports of any first wavelength division multiplexer/demultiplexer (Fig. 1, beam generation apparatus comprising lasers 4 input first laser light to port of mux/demux 1, other than port coupled to path 121) in a L first wavelength division multiplexers/demultiplexers (Fig. 1, L first wavelength mux/demux 1); 5inputting, by the first wavelength division multiplexer/demultiplexer that receives the first laser light, the first laser light through one of a plurality of demultiplexing ports of the first wavelength division multiplexer/demultiplexer (Fig. 1, remaining port coupled to beam generation apparatus 4; paragraph [0104], The L-band multi-wavelength light source 4 may be configured to have one of the structures illustrated in FIGS. 2A through 2C) to a first optical switch (Fig. 1, switch 102); inputting, by the first optical switch, the first laser light to a corresponding demultiplexing port of any second wavelength division multiplexer/demultiplexer (Fig. 1, output end 102b of optical switch 102 coupled to mux/demux 3) in L second wavelength division 10multiplexers/demultiplexers (Fig. 1, L second wavelength mux/demux 3); inputting, by the second wavelength division multiplexer/demultiplexer that receives the first laser light, the first laser light through one multiplexing port (Fig. 1, mux/demux 3 port coupled to detection apparatus 8+9) other than a signal light port (Fig. 1, mux/demux 3 port coupled to path 122) in a plurality of multiplexing ports of the second wavelength division multiplexer/demultiplexer (Fig. 1, mux/demux 1 and mux/demux 3 comprises multiple mux and demux ports) to the detection apparatus; and 15obtaining, by the detection apparatus, an output power value of the first laser light (paragraph [0126], The optical spectrum analyzer 9 functions as an output reference optical monitor that monitors reference light input from the L-band multi-wavelength light source 4 through the optical matrix switch 102).  
5Regarding claim 14, Takita teaches the method according to claim 11, wherein the beam generation apparatus comprises a plurality of first tunable lasers (Fig. 1, two multi wavelength sources 4), and each first tunable laser in the plurality of first tunable lasers is connected to one multiplexing port other than the signal light port of each of the L first wavelength division multiplexers/demultiplexers (Fig. 1, a respective multi wavelength source 4 coupled to port of mux/demux 1 other than signal light port coupled to path 121); and the inputting, by the beam generation apparatus, the first laser light to the multiplexing port 10other than the signal light port in the plurality of multiplexing ports of any first wavelength division multiplexer/demultiplexer in the L first wavelength division multiplexers/demultiplexers comprises inputting, by the each first tunable laser, the first laser light to the connected multiplexing port (Fig. 1, each multi wavelength source 4 of the two coupled to multiplexing port of each respective mux/demux 1).  
15Regarding claim 15, Takita teaches the method according to claim 14, wherein the detection apparatus comprises a plurality of detectors (Fig. 1 shows the optical spectrum analyzer comprising detectors; paragraph [0047], FIGS. 4A and 4B are diagrams illustrating an optical spectrum analyzer; Fig. 4A, plurality of detectors 9b), and each detector in the plurality of detectors is connected to the one multiplexing port other than the signal light port of the each of the L second wavelength division multiplexers/demultiplexers (paragraph [0127], photo diodes 9b-1 through 9b-n that monitor the power of each reference light component that is reference light component at the AWG 9a wavelength division demultiplexed); and the obtaining, by the detection apparatus, the output power of the first laser light comprises 20detecting, by the each detector, the output power of the first laser light output through the connected multiplexing port (paragraph [0126], The optical spectrum analyzer 9 functions as an output reference optical monitor that monitors reference light input from the L-band multi-wavelength light source 4 through the optical matrix switch 102).  
Regarding claim 20, Takita teaches the method according to claim 11, wherein the method further comprises: 4385964945US03 obtaining, by a processor, an output power value of the laser light that is obtained by the detection apparatus (paragraph [0126], The optical spectrum analyzer 9 functions as an output reference optical monitor that monitors reference light input from the L-band multi-wavelength light source 4 through the optical matrix switch 102), and calculating a power loss of the laser light based on an input power of the laser light (paragraph [0126], The optical spectrum analyzer 9 that functions as a first monitor portion is configured to receive reference light from the first ports 3a-2 included in the output-side wavelength mux/demux element 3 via the photo coupler 8, and to monitor the power of the input reference light for each wavelength component. The optical spectrum analyzer 9 functions as an output reference optical monitor that monitors reference light input from the L-band multi-wavelength light source 4 through the optical matrix switch 102; monitoring the power of the laser light through the optical switch 102 allows to check for the power loss).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takita (US 2009/0274459) in view of Zhong (US 7254327).
Regarding claim 2, Takita teaches the apparatus according to claim 1.
Although Takita teaches the beam generation apparatus comprising multiple light sources in Fig. 2A and connected to the remaining multiplexing port other than the signal light port of the first wavelength multiplexer/demultiplexer, Takita doesn’t teach wherein the beam generation apparatus comprises a tunable laser and a second optical switch, wherein: the second optical switch is connected to both the tunable laser and the remaining port, and is configured to 30switch laser light output by the tunable laser to a target multiplexing port.  
Zhong teaches a beam generation apparatus comprises a tunable laser (Fig. 3, tunable laser 310; Col. 4, lines 45-46, the probe signal generator 310 is a tunable laser) and a second optical switch (Fig. 3, switch 312), wherein: the second optical switch is connected to both the tunable laser and the remaining port, and is configured to 30switch laser light output by the tunable laser to a target port (Col. 4, lines 52-56, the ingress switch 312 receives the probe signal from the probe signal generator 310 and selectively directs the probe signal to one or more inputs of the WSS 302).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the beam generation apparatus taught by Takita and incorporate the tunable laser and optical switch taught by Zhong in order to have one laser instead of multiple one of Takita and thereby provide space saving within the apparatus and also provide control of the frequency and strength of the laser (Zhong: Col. 4, lines 45-50).
Regarding claim 3, Takita in view of Zhong teaches the apparatus according to claim 2, wherein Takita teaches the detection apparatus (Fig. 1, detection apparatus 8+9) further comprises a detector (Fig. 1, detector within 9) and a coupler (Fig. 1, coupler 8), wherein: 5the coupler is connected to both the detector and the remaining multiplexing port of the second wavelength division multiplexer/demultiplexer, and is configured to couple laser light output through the remaining multiplexing port of the second wavelength division multiplexer/demultiplexer to the detector (Fig. 1, coupler 8 connected to the remaining port of mux/demux 3 and detector within 9).  
Regarding claim 6, Takita teaches the apparatus according to claim 1, wherein the first optical switch further comprises M 20first tributary ports and wherein M is a positive integer (Fig. 1, M first tributary ports of switch 102 coupled to couplers 115).
Although Takita teaches the M first tributary ports and also teaches the beam generation apparatus, Takita doesn’t teach a third optical switch, wherein the third optical switch is connected to both the beam generation apparatus and the tributary ports.
  Zhong teaches a beam generation apparatus comprising a tunable laser (Fig. 3, tunable laser 310; Col. 4, lines 45-46, the probe signal generator 310 is a tunable laser) and a third optical switch (Fig. 3, switch 312), wherein the third optical switch is connected to both the beam generation apparatus and multiple ports of the switch (Col. 4, lines 52-56, the ingress switch 312 receives the probe signal from the probe signal generator 310 and selectively directs the probe signal to one or more inputs of the WSS 302).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Takita and incorporate the optical switch taught by Zhong in order to provide control of the frequency and strength of the laser (Zhong: Col. 4, lines 45-50).
Regarding claim 12, Takita teaches the method according to claim 11.
Although Takita teaches inputting, by the beam generation apparatus, first laser light to a multiplexing port other 20than a signal light port in a plurality of multiplexing ports of any first wavelength division multiplexer/demultiplexer in the L first wavelength division multiplexers/demultiplexers and the beam generation apparatus comprising multiple light sources in Fig. 2A, Takita doesn’t teach wherein the beam generation apparatus comprises a tunable laser and a second optical switch and generating, by the tunable laser, the first laser light and inputting the first laser light to the second optical switch; and 25switching, by the second optical switch, the first laser light to a target multiplexing port.
Zhong teaches a beam generation apparatus comprises a tunable laser (Fig. 3, tunable laser 310; Col. 4, lines 45-46, the probe signal generator 310 is a tunable laser) and a second optical switch (Fig. 3, switch 312), and generating, by the tunable laser, the first laser light and inputting the first laser light to the second optical switch, the second optical switch is connected to both the tunable laser and the remaining port, and is configured to 30switch laser light output by the tunable laser to a target port (Col. 4, lines 52-56, the ingress switch 312 receives the probe signal from the probe signal generator 310 and selectively directs the probe signal to one or more inputs of the WSS 302).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the beam generation method taught by Takita and incorporate the tunable laser and optical switch taught by Zhong in order to have one laser instead of multiple one of Takita and thereby provide space saving within the apparatus and also provide control of the frequency and strength of the laser (Zhong: Col. 4, lines 45-50).
Regarding claim 13, Takita in view of Zhong teaches the method according to claim 12, wherein Takita teaches the detection apparatus (Fig. 1, detection apparatus 8+9) further comprises a detector (Fig. 1, detector within 9) and a coupler (Fig. 1, coupler 8), and the obtaining, by the detection apparatus, an output power of the first 30laser light comprises: coupling, by the coupler, the first laser light from the second wavelength division 4185964945US03 multiplexer/demultiplexer to the detector (Fig. 1, coupler 8 connected to the remaining port of mux/demux 3 and detector within 9); and calculating, by the detector, the output power of the first laser light output by the second wavelength division multiplexer/demultiplexer (paragraph [0126], The optical spectrum analyzer 9 functions as an output reference optical monitor that monitors reference light input from the L-band multi-wavelength light source 4 through the optical matrix switch 102).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637